Citation Nr: 0023420	
Decision Date: 08/07/00    Archive Date: 09/08/00

DOCKET NO.  95-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for stress fracture of 
the left leg.

2.  Entitlement to a compensable evaluation for stress 
fracture of the right fibula.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A notice of disagreement was received in August 
1994, a statement of the case was received in August 1994, 
and a substantive appeal was received in December 1994.  The 
veteran and his spouse testified at a personal hearing at the 
RO in March 1995.  


REMAND

The veteran's DD-214 reflects that the veteran was separated 
from service under honorable conditions based upon a physical 
disability without severance pay in August 1971.  However, 
service medical records do not reflect the presence of a 
determination by a medical board.  The veteran's 
representative alleges the absence of service medical 
records, and the records before the Board raises some 
question as to the completeness of the service medical 
records associated with the claims file.  Additional service 
medical records in this case may be pertinent to the 
veteran's claims.  While some information suggests that the 
veteran was absent without leave for a portion of his 
service, he has indicated that he went before a board.  Under 
the particular circumstances of this case, the Board believes 
that additional action is appropriate to ensure that all 
service medical records, including the report of any medical 
board, are associated with the claims file. 

Further, in view of the need for additional action to obtain 
any additional service medical records, further VA 
examination is appropriate to ascertain the nature and 
severity of the claimed symptomatology of the lower 
extremities. 


Therefore, this case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain any service medical records not 
previously associated with the claims 
file.  In so doing, the RO should attempt 
to identify records utilizing the 
veteran's service number and social 
security number.  This evidence should 
include the results of a medical board 
determination, if any, concerning the 
veteran's separation from service in 
August 1971.  This evidence should also 
include any records of treatment in 
August 1971.  Further, the RO should 
secure the veteran's personnel records.  
Any records obtained should be made a 
part of the claims file.  

2.  Thereafter, the RO should afford the 
veteran an orthopedic examination of the 
legs.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examiner should provide a opinion as 
to whether the veteran suffers from 
residuals of a stress fracture of the 
left leg.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that the stress 
fracture had its onset in service.  The 
examiner should also clearly report all 
clinical and special test finding 
pertinent to the current severity of the 
veteran's service-connected residuals of 
a right fibula stress fracture.  The 
examiner should report the extent to 
which any pain (including painful motion 
or pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss with regard to limitation of motion, 
if any, with regard to the right fibula 
stress fracture. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


